Robert H. Dudley, Justice, concurring. I concur with the majority in holding that the trial judge was clearly erroneous in denying a hearing on appellant’s petition for post-convicticr relief. A.R.Cr.P. Rule 37.3 (a) provides: If the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief, the trial court shall make written findings to that effect, specifying any parts of the files or records that are relied upon to sustain the court’s findings. It is only when the record before the trial court shows conclusively that a motion for post-conviction relief is without merit that an evidentiary hearing is not required. Simmons v. State, 265 Ark. 48, 578 S.W.2d 12 (1979). The record in this case does not conclusively show that appellant’s allegations are without merit. Therefore the case must be reversed, and to that extent I concur with the majority. I would remand the case for a hearing on the petition. However, the majority chooses a different course, one not in conformity with our procedural standards. The majority, after reversing, states, “However, he [appellant] will have to allege grounds now deemed sufficient to justify a post-conviction hearing. Therefore, he will be given an opportunity to file with the trial court, within thirty days, a proper petition for post-conviction relief that complies with our recent decisions.” Thus, the successful appellant has won only a conditional reversal. This procedural irregularity is caused by the majority retroactively overruling the cases of Walker v. State, 251 Ark. 182, 471 S.W.2d 536 (1971) and Parker v. State, 253 Ark. 8, 484 S.W.2d 91 (1972). Contemporaneously, the majority also have retroactively decided that a cause of action was not stated. The State did not object to appellant’s petition at any level. The trial court ruled on the merits, finding not that appellant’s allegations were conclusory but that the record conclusively showed he was entitled to no relief on them. We have now reversed on the merits. Thus, the law of the case is that a cause of action was stated and an overruling of our cases should be prospective only. See Rhodes v. State, 276 Ark. 203, 634 S.W.2d 107 (1982). I would reverse and remand in accordance with our procedural standards.